[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                  JANUARY 10, 2008
                                                  THOMAS K. KAHN
                            No. 07-11834
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                    D. C. Docket No. 06-01383-CV-IPJ

GLENDA J. LAWRENCE,


                                                    Plaintiff-Appellant,

                                  versus

G-UB-MK CONTRACTORS,
TENNESSEE VALLEY AUTHORITY,


                                              Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                           (January 10, 2008)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:
       Plaintiff-appellant Glenda J. Lawrence appeals the district court’s order

granting summary judgment in favor of defendant-appellee, the Tennessee Valley

Authority (“TVA”), as to her claims alleging gender discrimination brought

pursuant to Title VII of the Civil Rights of Act of 1964, 42 U.S.C. § 2000e-16(a).

She also appeals the district court’s denial of her motion for partial

reconsideration.1 We AFFIRM.

                                    I. BACKGROUND

       On 23 June 2006, Lawrence filed a civil action in Alabama state court

against G-UB-MK Contractors (“G-UB-MK”) and the TVA alleging gender

discrimination in violation of Title VII. In her complaint she alleged that, from 22

April 2002 to 28 May 2004, she had been employed by G-UB-MK and the TVA as

a full-time truck driver. As the basis for her employment discrimination claims,

she alleged that she had been laid off, and ultimately fired, despite the fact that her

work had been satisfactory, because the other drivers, who were male, did not want

to work with a female truck driver. She had also later learned that a male with less

experience had been hired to fill her position. Lawrence asserted that jurisdiction

was proper against G-UB-MK because the EEOC had issued a Right to Sue Letter


       1
           Despite limited references to G-UB-MK in her brief, Lawrence did not name G-UB-MK
as a party to this appeal or serve G-UB-MK with her appellate brief. Thus, any claim of error she
may have had with respect to G-UB-MK has been abandoned. See Mathews v. Crosby, 480 F.3d
1265, 1268 n.3 (11th Cir. 2007).

                                               2
on 30 March 2006 and she had filed her civil action within 90 days. As to the

TVA, she asserted that she had had an appeal pending before the EEOC following

a hearing by an administrative law judge (“ALJ”), but that the filing of the state

action had terminated that appeal, thus satisfying jurisdictional prerequisites.

       The TVA removed the action to federal court. In addition to a copy of

Lawrence’s state court action, attached to the TVA’s notice of removal was a copy

of an EEOC discrimination charge filed by Lawrence against G-UB-MK on 28

November 2005 and a Right to Sue Letter issued by the EEOC in connection with

that charge on 30 March 2006. The Right to Sue Letter advised Lawrence that 180

days had passed since the filing of her charge against G-UB-MK, that the EEOC

was terminating its processing, and that she had 90 days to bring a civil action in

state or federal court.

       After the case was removed to federal court, both the TVA and G-UB-MK

filed answers denying the allegations of discrimination and raising several

defenses. The TVA asserted, inter alia, that Lawrence’s action was barred due to

her failure to exhaust her administrative remedies. The TVA admitted that

Lawrence had filed an administrative complaint with the TVA, that an ALJ had

rendered a decision, that Lawrence had filed an appeal of that decision with the

EEOC, and that she had informed the EEOC that her appeal should be terminated



                                           3
due to the filing of the state action. The TVA, however, maintained that Lawrence

nevertheless failed to meet the statutory prerequisites for filing the civil action

under Title VII.

      Following discovery, the TVA filed a motion for summary judgment,

arguing both that Lawrence had failed to exhaust her administrative remedies, and

that, in any event, it had a non-discriminatory reason for permanently terminating

her employment.2 In support of its motion, the TVA submitted several

declarations, depositions, and administrative filings.

      The administrative history of the case, as revealed in the filings submitted by

the TVA, was as follows. Lawrence filed an EEOC complaint with the TVA

detailing her grievance. Attached to this complaint was a statement of her rights

and responsibilities, including her right bring a civil action in federal district court

180 days after filing an appeal to the EEOC if no decision had been issued by that

point. This statement bore Lawrence’s signature. There was also a report issued

by an EEOC counselor after meeting with Lawrence. R.Folder-9, Doc. 12.

      Ultimately, an ALJ held a hearing and issued a decision denying Lawrence’s

claim, finding that the TVA had articulated a legitimate non-discriminatory reason

for not recalling Lawrence – that she was not a good performer – and that



      2
          G-UB-MK also moved for summary judgment largely on the same grounds.

                                             4
Lawrence had failed to demonstrate that this reason was pretextual. At the end of

the ALJ’s decision was a notice, providing, inter alia, that the agency was required

to issue a final decision within 40 days, which would “contain notice of the

complainant’s right to appeal to the Commission, the right to file a civil action in

federal district court, the name of the proper defendant in any such lawsuit and the

applicable time limits for such appeal or lawsuit.” Id., Doc 13 at 7. Furthermore,

the notice provided that the complainant could appeal 40 days following the ALJ’s

decision if the agency failed to issue a final order, or within 30 days after receipt of

the agency’s final order. The ALJ’s decision was dated 20 January 2006.

      Lawrence filed a notice of appeal with the EEOC on 7 March 2006, stating

that 40 days had passed since the ALJ’s decision and that the agency had not

issued at a final order. On 30 March 2006, Lawrence received the Right to Sue

Letter with respect to G-UB-MK, advising her of her right to file a civil action

against G-UB-MK. On 23 June 2006, Lawrence filed the present action in state

court and informed the EEOC that because of her civil action, her appeal pending

with respect to the TVA should be terminated pursuant to 29 C.F.R. § 1614.409.

On 23 July 2006, the EEOC issued a decision dismissing her appeal accordingly.

      Based on this administrative history, the TVA argued that Lawrence’s case

should be dismissed for failure to exhaust administrative remedies. Specifically,



                                            5
the TVA argued that Lawrence had failed to exhaust her administrative remedies

by prematurely filing suit, thereby preventing the EEOC from resolving her

administrative complaint. Although Lawrence opposed the motion for summary

judgment, her only response to this administrative argument was that there was no

evidence that she exercised bad faith during the administrative process by failing to

provide requested information. Further, although Lawrence filed several

depositions, affidavits, and sworn statements in support of her opposition, none of

her evidence contradicted the TVA’s submissions concerning the procedural

history of her case.

      The district court granted summary judgment in favor of both G-UB-MK

and the TVA. First, with respect to G-UB-MK, the court noted that Lawrence had

“abandoned her claims.” R1-25 at 7. Second, with respect to the TVA, the court

found that, pursuant to 29 C.F.R. § 1614.407, after the ALJ’s adverse decision,

Lawrence had had the option of either filing an appeal to the EEOC or filing suit in

federal district court. Having opted to file an appeal with the EEOC, Lawrence had

been obligated to allow the EEOC 180 days to investigate her claim, but had

waited only 108 days before filing her civil action. The district court relied on our

decision in Brown v. Snow, 440 F.3d 1259 (11th Cir. 2006), for the proposition

that prematurely filing an action may amount to a failure to exhaust administrative



                                          6
remedies where the complainant does not cooperate in good faith with the EEOC.

Finally, the court found no evidence that Lawrence had made a good faith effort to

comply with the regulations and provide all relevant information to the agency, and

that she failed adequately to address the issue of exhaustion in her brief in

opposition to the defendants’ motions for summary judgment.

      Fewer than ten days after the district court entered its summary judgment

order, Lawrence filed a motion for partial reconsideration. The motion sought

reconsideration of the district court’s order as to the TVA only. It made no

reference to G-UB-MK. Lawrence argued that the notice contained in the ALJ’s

order and the agency’s failure to file a final order deprived her of proper notice

regarding her choice of either filing an appeal with the EEOC or a civil action in

federal court. The district court denied the motion, observing that none of

Lawrence’s arguments addressed the issue of whether, once opting to appeal to the

EEOC, she was obligated to exhaust her appeal.

      Lawrence timely and properly filed this appeal. She now argues that the

district court erred because she had cooperated in good faith with the

administrative process, despite her premature filing of the civil action. Lawrence

also asserts that she received inadequate notice with respect to her filing options

and the applicable exhaustion requirements.



                                           7
                                     II. DISCUSSION

      “We review a district court’s grant of summary judgment de novo, using the

same legal standard employed by the district court.” Crawford v. Babbitt, 186 F.3d

1322, 1325 (11th Cir. 1999). “Summary judgment is appropriate if the record

shows no genuine issue of material fact and that the moving party is entitled to

judgment as a matter of law.” Id. at 1325 (quotations omitted). “The decision to

alter or amend a judgment is committed to the sound discretion of the district court.

Therefore, [we] review[] the denial of a Rule 59 motion for an abuse of discretion.”

Drago v. Jenne, 453 F.3d 1301, 1305 (11th Cir. 2006) (citations omitted).

      Under Title VII, “[a]ll personnel actions affecting [federal] employees

[must] be made free from any discrimination based on race, color, religion, sex, or

national origin.”3 42 U.S.C. § 2000e-16(a). “Both federal statutes and EEOC

regulations require a federal employee to exhaust an administrative process before

filing a civil complaint of discrimination in the workplace.” Brown v. Snow, 440

F.3d 1259, 1262 (11th Cir. 2006). “If the employee appeals to the EEOC and the

EEOC does not issue a decision within 180 days, the employee may file a

complaint in the district court.” Id. at 1263 (citing 42 U.S.C. § 2000e-16(c); 29

C.F.R. § 1614.407(d)).



      3
          The TVA concedes, and Lawrence does not dispute, that Lawrence is a federal employee.

                                               8
      In Brown, we were faced with a federal employee who filed a civil action

before 180 days had passed from the date he filed his EEOC appeal. Brown, 440

F.3d at 1262-64. In that case, although the employee filed his civil action 35 days

prematurely, we found that he had nonetheless met the good faith requirement as to

exhaustion because he had not asked the EEOC to terminate his appeal and it was

therefore allowed the full 180 days to investigate and resolve his complaint. Id. at

1264. We reasoned that the purpose of the exhaustion requirement is to give the

agency “every opportunity to investigate and resolve the dispute.” Id. at 1263.

      Here, under the reasoning in Brown, because Lawrence terminated her

appeal from the EEOC after only 108 days, she cannot be said to have cooperated

in good faith. Therefore, we agree with the district court that she failed to exhaust

her administrative remedies.

      We next address Lawrence’s argument that she received inadequate notice.

We have said that if an employee “‘is hampered by the action of the agency . . ., he

or she should not be deemed thereby to have failed to comply with exhaustion

requirements.’” Brown, 440 F.3d at 1264 (quoting Wade v. Sec’y of the Army,

796 F.2d 1369, 1377 (11th Cir. 1986)). However, there is no evidence in the

record that the TVA misled or otherwise hampered Lawrence in bringing her

complaint. Further, the 180-day requirement appeared in the statement of rights



                                           9
and responsibilities Lawrence signed when making her administrative complaint

against the TVA. The requirement also appeared in the Right to Sue Letter she

received with respect to G-UB-MK. Lawrence has failed to cite to any binding

authority requiring an agency affirmatively to ensure that she understood her

appellate options and the applicable exhaustion requirements, both of which are set

out in our case law and the governing statute and regulation. See Brown, 440 F.3d

at 1262-64; 42 U.S.C. § 2000e-16(c); 29 C.F.R. § 1614.407. Accordingly, we

conclude that the district court did not err in granting summary judgment or abuse

its discretion in denying Lawrence’s motion for partial reconsideration.

                                III. CONCLUSION

      Lawrence appeals the summary judgment granted in favor of the TVA as to

her gender discrimination claims as well as the district court’s denial of her motion

for partial reconsideration. Because we conclude that the district court did not err

in granting summary judgment or abuse its discretion in refusing to grant her

motion for reconsideration, we AFFIRM .




                                          10